DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 Rejections Withdrawn
The rejection of claims 3 and 16-19 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  
The rejection of claim 9 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  
The rejection of claim 15 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  

Claim Rejections - 35 USC § 112, NEW
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is ejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the present instance, the clam fails to further limit the subject matter of the claim upon which it depends.  
Dependent claim 9 simply repeats the limitation with respect to the moisture absorbed by the delmopinol citrate salt of claim 1 (“…wherein less than 1.5% moisture is absorbed when said citrate salt is exposed to 95% RH at 25˚…”) with the added stipulation that this parameter is measured by Dynamic Vapor Sorption (DVS).  However, the limitation with respect to the salt is what it is (“…wherein less than 1.5% moisture is absorbed when said citrate salt is exposed to 95% RH at 25˚…”) regardless of the particular technique by which this parameter might be measured.  How a particular limitation parameter is measured, since the claim is drawn to the salt itself, does not further limit the salt itself which already per force satisfies this parameter.  
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	The examiner respectfully suggests canceling the claim.  

103 Rejections Withdrawn
The rejection of claims 1-4, 12 and 16-19 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claims 2-4 and 16-19, the amendment cancels the claims.  With respect to the remaining claims, the amendment narrows the scope of the claim set such that it no longer reads on the cited art.  
The rejection of claims 13 and 15 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim set (by amending independent claim 1) such that it no longer reads on the cited art.  
The rejection of claim 14 under 35 USC 103, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment narrows the scope of the claim (by amending independent claim 1) such that it no longer reads on the cited art.  

Claim Objections Withdrawn
The objection to claims 5-8, as being dependent upon a rejected base claim but otherwise allowable, is withdrawn.  The objection is moot.  (The amendment cancels claim 8.)

Allowable Subject Matter
Claims 1, 5-7, 12-15 and 20-30 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the instant delmopinol citrate salt.  The closest prior art remains the prior art of record.  This cited art does not teach, show, suggest or make obvious the instant delmopinol citrate salt, its compositions or methods of use.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/16/2022